      Case 5:21-cr-00174-JWH Document 4 Filed 08/11/21 Page 1 of 5 Page ID #:17



 1   TRACY L. WILKISON
     Acting United States Attorney
 2   JERRY C. YANG
     Assistant United States Attorney
 3   Chief, Riverside Branch Office
     SEAN D. PETERSON (Cal. State Bar No. 274263)
 4   Assistant United States Attorney
               3403 Tenth Street, Suite 200
 5             Riverside, California 92501
               Telephone: (951) 276-6930
 6             Facsimile: (951) 276-6202
               E-mail: sean.peterson@usdoj.gov
 7
     Attorneys for Plaintiff
 8   UNITED STATES OF AMERICA

 9
                             UNITED STATES DISTRICT COURT
10
                      FOR THE CENTRAL DISTRICT OF CALIFORNIA
11
     UNITED STATES OF AMERICA,              ED CR No. 5:21-cr-00174 JWH
12
                Plaintiff,                  GOVERNMENT’S NOTICE OF REQUEST
13                                          FOR DETENTION
                     v.
14
     RICHARD ALLEN KERR,
15

16              Defendant.

17
          Plaintiff, United States of America, by and through its counsel
18
     of record, hereby requests detention of defendant and gives notice
19
     of the following material factors:
20
           1.   Temporary 10-day Detention Requested (§ 3142(d)) on the
21
                following grounds:
22
                  a. present offense committed while defendant was on
23
                     release pending (felony trial), (sentencing),
24
                     (appeal), or on (probation) (parole); or
25

26

27

28
         Case 5:21-cr-00174-JWH Document 4 Filed 08/11/21 Page 2 of 5 Page ID #:18



 1                    b. defendant is an alien not lawfully admitted for

 2                        permanent residence; and

 3                    c. defendant may flee; or

 4                    d. pose a danger to another or the community.

 5   x           2. Pretrial Detention Requested (§ 3142(e)) because no

 6                  condition or combination of conditions will reasonably

 7                  assure:

 8           x        a. the appearance of the defendant as required;

 9           x        b. safety of any other person and the community.

10               3. Detention Requested Pending Supervised Release/Probation

11                  Revocation Hearing (Rules 32.1(a)(6), 46(d), and 18 U.S.C.

12                  § 3143(a)):

13                   a.   defendant cannot establish by clear and convincing

14                        evidence that he/she will not pose a danger to any

15                        other person or to the community;

16                    b. defendant cannot establish by clear and convincing

17                        evidence that he/she will not flee.

18               4. Presumptions Applicable to Pretrial Detention (18 U.S.C.

19                  § 3142(e)):

20                    a. Title 21 or Maritime Drug Law Enforcement Act

21                        (“MDLEA”) (46 U.S.C. App. 1901 et seq.) offense with

22                        10-year or greater maximum penalty (presumption of

23                        danger to community and flight risk);

24                    b. offense under 18 U.S.C. §§ 924(c), 956(a), 2332b, or

25                        2332b(g)(5)(B) with 10-year or greater maximum

26                        penalty (presumption of danger to community and

27                        flight risk);

28

                                               2
         Case 5:21-cr-00174-JWH Document 4 Filed 08/11/21 Page 3 of 5 Page ID #:19



 1                   c. offense involving a minor victim under 18 U.S.C.

 2                      §§ 1201, 1591, 2241, 2242, 2244(a)(1), 2245, 2251,

 3                      2251A, 2252(a)(1)-(a)(3), 2252A(a)(1)-2252A(a)(4),

 4                      2260, 2421, 2422, 2423 or 2425 (presumption of danger

 5                      to community and flight risk);

 6                   d. defendant currently charged with an offense described

 7                      in paragraph 5a - 5e below, AND defendant was

 8                      previously convicted of an offense described in

 9                      paragraph 5a - 5e below (whether Federal or

10                      State/local), AND that previous offense was committed

11                      while defendant was on release pending trial, AND the

12                      current offense was committed within five years of

13                      conviction or release from prison on the above-

14                      described previous conviction (presumption of danger

15                      to community).

16   x         5. Government Is Entitled to Detention Hearing Under

17                 § 3142(f) If the Case Involves:

18                   a. a crime of violence (as defined in 18 U.S.C.

19                      § 3156(a)(4)) or Federal crime of terrorism (as

20                      defined in 18 U.S.C. § 2332b(g)(5)(B)) for which

21                      maximum sentence is 10 years’ imprisonment or more;

22                   b. an offense for which maximum sentence is life

23                      imprisonment or death;

24                   c. Title 21 or MDLEA offense for which maximum sentence

25                      is 10 years’ imprisonment or more;

26

27

28

                                               3
      Case 5:21-cr-00174-JWH Document 4 Filed 08/11/21 Page 4 of 5 Page ID #:20



 1                    d. any felony if defendant has two or more convictions

 2                       for a crime set forth in a-c above or for an offense

 3                       under state or local law that would qualify under a,

 4                       b, or c if federal jurisdiction were present, or a

 5                       combination or such offenses;

 6                    e. any felony not otherwise a crime of violence that

 7                       involves a minor victim or the possession or use of a

 8                       firearm or destructive device (as defined in 18

 9                       U.S.C. § 921), or any other dangerous weapon, or

10                       involves a failure to register under 18 U.S.C.

11                       § 2250;

12           x        f. serious risk defendant will flee;

13                    g. serious risk defendant will (obstruct or attempt to

14                       obstruct justice) or (threaten, injure, or intimidate

15                       prospective witness or juror, or attempt to do so).

16   _____       6. Government requests continuance of          days for

17                  detention hearing under § 3142(f) and based upon the

18                  following reason(s):

19

20

21

22

23   //

24   //

25   //

26   //

27   //

28   //

                                            4
     Case 5:21-cr-00174-JWH Document 4 Filed 08/11/21 Page 5 of 5 Page ID #:21



 1         7. Good cause for continuance in excess of three days exists

 2             in that:

 3

 4

 5

 6

 7

 8   Dated: August 10, 2021             Respectfully submitted,

 9                                      TRACY L. WILKISON
                                        Acting United States Attorney
10
                                        JERRY C. YANG
11                                      Assistant United States Attorney
                                        Chief, Criminal Division
12
                                                  /S/
13
                                        SEAN D.PETERSON
14                                      Assistant United States Attorney

15                                      Attorneys for Plaintiff
                                        UNITED STATES OF AMERICA
16

17

18

19

20

21

22

23

24

25

26

27

28

                                           5
